EXHIBIT 99.1 PRESS RELEASE SEACOR HOLDINGS ANNOUNCES SECOND QUARTER RESULTS Fort Lauderdale, Florida July 22, 2010 FOR IMMEDIATE RELEASE — SEACOR Holdings Inc. (NYSE:CKH) today announced its results for the second quarter of 2010.Net income attributable to SEACOR Holdings Inc. for the quarter ended June 30, 2010 was $64.1 million, or $2.93 per diluted share, on operating revenues of $694.6 million.For the six months ended June 30, 2010, net income attributable to SEACOR Holdings Inc. was $67.7 million, or $3.05 per diluted share, on operating revenues of $1,089.2 million. For the quarter ended June 30, 2009, net income attributable to SEACOR Holdings Inc. was $42.3 million, or $1.91 per diluted share, on operating revenues of $389.2 million.For the six months ended June 30, 2009, net income attributable to SEACOR Holdings Inc. was $95.3 million, or $4.27 per diluted share, on operating revenues of $788.7 million. For the preceding quarter ended March 31, 2010, net income attributable to SEACOR Holdings Inc. was $3.6 million, or $0.16 per diluted share, on operating revenues of $394.6 million.Comparison of results for the quarter ended June 30, 2010 with the preceding quarter ended March 31, 2010 is included in the discussion below. Highlights for the Quarter Deepwater Horizon Oil Spill Response – The Company’s operating results for the second quarter were impacted by oil spill response activities in the U.S. Gulf of Mexico following the Deepwater Horizon sinking in April. Four of the Company’s business units have been and continue to be actively engaged in this response. Environmental Services, through its subsidiary National Response Corporation, is providing vessels, equipment and people to support clean-up activities both on-shore and at sea. In addition, another subsidiary, O’Brien’s Response Management Inc., is providing professional assistance, consulting services and software systems in support of incident management activities at various strategic locations, and is also assisting in the provision of manpower for clean-up operations throughout the region. Offshore Marine Services currently has vessels engaged in a variety of duties including vessel decontamination, skimming, lightering, offshore traffic control and accommodation. Offshore Marine Services is also providing technical and video equipment on vessels engaged in the response to allow for instant tracking of assets and surveillance of operations. Aviation Services currently has helicopters providing air support for United States Coast Guard observers undertaking oil spotting and assessment missions and, on an “as needed” basis, transportation for various other officials requiring overflights to assess the response and recovery efforts. Aviation Services is also providing a flight tracking system to monitor the movement of all marine and aviation assets involved in the response. Harbor and Offshore Towing Services has tugs engaged in the decontamination of vessels transiting the region. Offshore Marine Services- Operating income in the second quarter was $42.9 million on operating revenues of $147.1 million compared with operating income of $20.1 million on operating revenues of $107.2 million in the preceding quarter. Second quarter results included $2.0 million in gains on asset dispositions compared with $12.7 million in gains in the preceding quarter.Excluding the impact of gains on asset dispositions, operating income was $33.4 million higher in the second quarter. Overall operating revenues were $39.9 million higher in the second quarter. Time charter revenues increased by $32.3 million, of which $27.6 million was due to incremental charters in support of the Deepwater Horizon oil spill response. In addition, time charter revenues for the Company’s Anchor
